 Case 15-15104-mdc         Doc 114     Filed 09/15/20     Entered 09/15/20 17:32:28        Desc
                                          Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


In re: BRUCE T. SLOAN                        §       Case No. 15-bk-15104
       LISA A. SLOAN                         §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


William C Miller, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/17/2015.

       2) The plan was confirmed on 06/09/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 09/08/2020.

       6) Number of months from filing or conversion to last payment: 61.

       7) Number of months case was pending: 61.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $70,290.00.

       10) Amount of unsecured claims discharged without full payment: $8,267.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
 Case 15-15104-mdc         Doc 114     Filed 09/15/20    Entered 09/15/20 17:32:28          Desc
                                          Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)          $ 175,492.00
      Less amount refunded to debtor(s)                       $ 4,877.89
NET RECEIPTS                                                                      $ 170,614.11



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                       $ 0.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                       $ 12,689.07
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 12,689.07

Attorney fees paid and disclosed by debtor(s):                $ 7,500.00



Scheduled Creditors:
Creditor                                        Claim        Claim        Claim     Principal      Interest
Name                          Class         Scheduled     Asserted     Allowed          Paid          Paid
JOHN L. MCCLAIN               Lgl                0.00          NA           NA          0.00          0.00
INTERNAL REVENUE SERVICE      Pri           53,073.00   106,191.64    73,659.67    73,659.67          0.00
INTERNAL REVENUE SERVICE      Uns                0.00   106,191.64    32,531.97    32,531.97          0.00
I.Q. Data International       Uns                0.00     2,609.70     2,609.70     2,609.70          0.00
I.Q. Data International       Uns                0.00     2,360.09     2,360.09     2,360.09          0.00
M&T BANK                      Sec           79,956.00   102,960.38         0.00         0.00          0.00
PENNSYLVANIA DEPT. OF REVENUE Pri                0.00     4,523.06     4,523.06     4,523.06          0.00
PENNSYLVANIA DEPT. OF REVENUE Uns                0.00    13,714.94     9,160.85     9,160.85          0.00
US BANK TRUST N.A, TRUSTEE OF Sec                0.00   101,117.05    33,024.01    33,024.01          0.00
CHASE BANK                    Sec            8,541.00     8,565.10       249.58        55.69          0.00
PENNSYLVANIA DEPT. OF REVENUE Pri                0.00     4,523.06         0.00         0.00          0.00
PENNSYLVANIA DEPT. OF REVENUE Uns                0.00     9,160.85         0.00         0.00          0.00
Flagstar Bank, FSB            Sec          365,872.00   363,477.99   363,477.99         0.00          0.00
NATHAN AVERY AKA WELLBULT     Sec           29,848.60          NA           NA          0.00          0.00
NATION MORTGAGE               Sec           94,069.00          NA           NA          0.00          0.00
ACS INC                       Uns              246.00          NA           NA          0.00          0.00
BERKS CREDIT & COLL           Uns              548.00          NA           NA          0.00          0.00
CITIZENS BANK                 Uns              623.00          NA           NA          0.00          0.00



UST Form 101-13-FR-S (9/1/2009)
 Case 15-15104-mdc         Doc 114    Filed 09/15/20   Entered 09/15/20 17:32:28    Desc
                                         Page 3 of 5




Scheduled Creditors:
Creditor                                      Claim      Claim      Claim   Principal      Interest
Name                              Class   Scheduled    Asserted   Allowed       Paid          Paid
CREDIT COLLECTION SVS             Uns        304.00        NA         NA        0.00          0.00
DSNB MACYS                        Uns        722.00        NA         NA        0.00          0.00
IQ DATA INTERNATIONAL             Uns      5,168.00        NA         NA        0.00          0.00
TROJAN PROFESSIONAL               Uns        656.00        NA         NA        0.00          0.00




UST Form 101-13-FR-S (9/1/2009)
 Case 15-15104-mdc         Doc 114   Filed 09/15/20   Entered 09/15/20 17:32:28   Desc
                                        Page 4 of 5




Summary of Disbursements to Creditors:

                                             Claim              Principal          Interest
                                             Allowed            Paid               Paid
Secured Payments:
      Mortgage Ongoing                             $ 0.00            $ 0.00              $ 0.00
      Mortgage Arrearage                     $ 33,024.01       $ 33,024.01               $ 0.00
      Debt Secured by Vehicle                      $ 0.00            $ 0.00              $ 0.00
      All Other Secured                     $ 363,727.57           $ 55.69               $ 0.00
TOTAL SECURED:                              $ 396,751.58       $ 33,079.70               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                 $ 0.00            $ 0.00              $ 0.00
        Domestic Support Ongoing                   $ 0.00            $ 0.00              $ 0.00
        All Other Priority                   $ 78,182.73       $ 78,182.73               $ 0.00
TOTAL PRIORITY:                              $ 78,182.73       $ 78,182.73               $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 46,662.61       $ 46,662.61               $ 0.00



Disbursements:

       Expenses of Administration            $ 12,689.07
       Disbursements to Creditors           $ 157,925.04

TOTAL DISBURSEMENTS:                                          $ 170,614.11




UST Form 101-13-FR-S (9/1/2009)
 Case 15-15104-mdc           Doc 114      Filed 09/15/20      Entered 09/15/20 17:32:28          Desc
                                             Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 09/15/2020                        By: William C. Miller
                                             Chapter 13 Standing Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
